___________

                           No. 96-1665
                           ___________

Truman Hampton,                   *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *
PHP Healthcare, Inc.; John        *
Byus, Administrator Director,     *
Arkansas Department of            *
Correction; Dermott Dunne,        *
Dr., PHP Healthcare, Inc.;        * Appeal from the United States
Susie Jensen, P.A., Diagnostic    * District Court for the
Unit, Arkansas Department of      * Eastern District of Arkansas.
Correction; Charlotte Gardner,    *       [UNPUBLISHED]
Nurse, Diagnostic Unit,           *
Arkansas Department of            *
Correction; Cindy Lundy, Nurse    *
Director, Diagnostic Unit,        *
Arkansas Department of            *
Correction; Kathy Hardaway,       *
Nurse, Diagnostic Unit,           *
Arkansas Department of            *
Correction,                       *
                                  *
          Appellees.              *
                            ___________

                  Submitted:   December 6, 1996

                      Filed: December 12, 1996
                           ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Truman Hampton appeals the district court's1 dismissal of his
42 U.S.C. § 1983 action following a bench trial. After careful


     1
      The Honorable Henry L. Jones, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
review of the record and the parties' briefs, we conclude that the
dismissal was proper. See 8th Cir. R. 47B.

     A true copy.


          Attest:


             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-